In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00283-CR

SHANNON CHARLES SCOTT, Appellant            §    On Appeal from the 415th District Court

                                            §    of Parker County (CR17-0757)

V.                                          §    December 12, 2019

                                            §    Opinion by Justice Gabriel

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s July 25, 2019

“Order Determining Appointment of Counsel” to delete the finding that Appellant

has financial resources and/or an ability to pay all or part of the costs of the legal

services and related expenses of his appointed appellate counsel and delete the

portion of that order requiring Appellant to contribute to the cost of the legal services

and related expenses of his appointed appellate counsel. We also modify the trial

court’s judgment, order to withdraw funds, and bill of costs to delete the $25 time
payment fee, resulting in $509 in court costs. We affirm the trial court’s judgment as

modified.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel